Citation Nr: 1142146	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  10-08 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code.


WITNESSES AT HEARING ON APPEAL

The appellant and her mother


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1969 to May 1991.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 administrative action of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that the North Little Rock, Arkansas, RO currently has jurisdiction over the appellant's claim.

In November 2010, the appellant and her mother testified before the undersigned Acting Veterans Law Judge sitting at the North Little Rock RO.  A transcript of that proceeding has been associated with the appellant's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Basic eligibility for DEA benefits under Chapter 35 is established in one of several ways, to include being the child of a Veteran who has a total disability permanent in nature resulting from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021(a)(1)(iii).

The Board notes that the Veteran's claims file has not been associated with the appellant's claims file.  In this regard, the December 2009 statement of the case indicates that the Veteran's compensation and pension file was associated the claimant's DEA record; however, the only records pertaining to the Veteran which have been added to the appellant's claims file consist of a copy of the Veteran's DD Form 214, a copy of the January 2010 rating decision awarding service connection for posttraumatic stress disorder (PTSD) and assigning an initial 30 percent rating, statements by R. Dunn, M.D., a supplementary medical report, Unicare activities of daily living, and an attending physician's medical update.  

Additionally, at the appellant's Board hearing, it was noted that the Veteran did not have a total disability permanent in nature resulting from a service-connected disability in that he only had a combined 60 percent rating, effective May 2010, as a result of an October 2010 rating decision, which is not currently of record.  Furthermore, the appellant stated that her father intended to appeal his currently assigned disability ratings, as he believed that they did not adequately reflect the severity of his disabilities.  In this regard, the Board notes that VA's computer system appears to reflect that the Veteran is presently in the process of appealing the current evaluation assigned for his service-connected back disability.  

Therefore, as the record is unclear as to the Veteran's currently assigned disability ratings and whether he presently has an appeal or claim pending for higher disability ratings, the appellant's claim must be remanded in order to associate the Veteran's claims file with her claims file.  Moreover, the Board finds that the appellant's claim is inextricably intertwined with the Veteran's claim for higher disability ratings as her entitlement to DEA benefits is entirely dependent on whether he has a total disability permanent in nature resulting from a service-connected disability.  Therefore, before the appellant's claim can be addressed on appeal, the Veteran's appeal and/or claim for higher disability ratings must be addressed.  See Harris v. Derwinski, 1 Vet. App. 180   (1991).  As such, consideration of the merits of the appellant's claim for DEA benefits should be deferred pending the resolution of the Veteran's appeal and/or claims.  Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be associated with the appellant's claims file.  

2.  After the Veteran's pending appeal and/or claims have been resolved, the appellant's claim for DEA benefits should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

